Citation Nr: 1514901	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for kidney cancer with nephrectomy, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs Regional Office in Des Moines, Iowa.

In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of entitlement to service connection for prostate cancer was raised by the Veteran at the Board hearing in January 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered.  The Veteran claims that his kidney cancer is related to his exposure to herbicides.  The Board concedes that the Veteran served in Vietnam and was exposed to herbicides.  The issue is whether his cancer is related to that exposure.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Kidney cancer is not on the list of diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.
However, the Veteran submitted a medical opinion from a private physician, D.A.C.  In June 2011, the physician opined that, "It is certainly possible that this malignancy of his kidney could have been caused by exposure to Agent Orange."  

The Board finds that this opinion is too speculative to provide support for a finding of service connection.  Medical opinions that are speculative or inconclusive in nature cannot support a claim for entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).  However, that statement raises the possibility that the Veteran's kidney cancer is related to service.  A medical opinion is necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA medical opinion from an examiner with appropriate expertise, to determine the nature and etiology of the Veteran's kidney cancer.  The claims file and any pertinent records should be made available to the examiner for their review.

Following review of the record, the examiner is requested to provide opinion on the following question:

Whether it is at least as likely as not (50 percent probability) the Veteran's kidney cancer is related to his exposure to herbicides while in Vietnam during service.

The report must include the complete rationale for all opinions expressed.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
If it is determined that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If the benefit sought on appeal remain denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

